DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/13/2020 was considered and placed on the file of record by the examiner.
 
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eng et al. (US 2013/0103259) in view of Castelli et al. (US 2018/0218596).

Regarding claim 1, Eng teaches an abnormality determination device comprising: a processor (see para. 0016, where Eng discusses a processor performing instructions using programming code and algorithms), and a storage medium having computer program instructions stored therein, when executed by the processor, perform to: analyze at least a feature amount related to a pattern of a captured image of a manhole cover, the feature amount being included in coded information obtained by coding the captured image (see para. 0022, 0024, where Eng discusses identifying road feature changes to determine the road condition including manholes).  Eng does not expressly teach determines based on an analysis result of the analysis unit whether the manhole cover is abnormal.  (see para. 0091, where Castelli discusses a processor performing instructions using programming code), and determines based on an analysis result of the analysis unit whether the manhole cover is abnormal (see para. 0042, 0046, 0047, where Castelli discusses determining the condition of the manhole).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Eng with Castelli to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object feature analysis.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Eng in this manner in order to improve object analysis that focuses on the condition of a manhole cover to properly avoid or correct damaged manhole covers. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Eng, while the teaching of Castelli continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating features in image data to properly analysis the condition of roadway elements such as manhole covers.  The Eng and Castelli systems perform feature detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.






Regarding claim 2, Eng teaches wherein the feature amount is a code amount for each of division images obtained by dividing the image (see para. 0023, where Eng discusses identifying road features in different sections of the road surface).  
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Eng with Castelli to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object feature analysis.

Regarding claim 3, Eng teaches wherein the computer program instruction further perform to analyze the feature amount based on a distribution of the code amount (see para. 0023, where Eng discusses identifying road features in different sections of the road surface).  
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Eng with Castelli to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object feature analysis.

Regarding claim 6, Castelli teaches wherein the image is an image of a desired subject with which the manhole cover is replaced (see para. 0042, 0046, 0047, where Castelli discusses determining the condition of the manhole).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Eng with Castelli to derive at the 

Claim 7 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable medium.


Allowable Subject Matter
Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the distribution of the code amount is a histogram that defines the code amount as a variable amount and indicates a number of pieces of division image information that is information including the division images belonging to respective sections in which variable amount values are divided at predetermined constant intervals, wherein the computer program instruction further perform to calculate, as a determination score, a ratio between a number of pieces of the division image information including a minimum code amount in the section and a number of pieces of the division image information including the code amount equal to or more than a predetermined amount, based on the distribution of the code amount, and the determination unit determines, based on a predetermined threshold and the determination score, whether the manhole cover is abnormal.”



Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663